DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winner et al. (DE102014108387).
Re claims 1, 19 and 20, Winner et al. disclose a mover comprising: a plurality of wheels (4) including a movable wheel with a vertically translatable rotation axis; a body (14) having a bottom surface, the body being supported by the plurality of wheels with the bottom surface facing a traveling surface and configured to travel on the traveling surface by turning the plurality of wheels; and a friction braking mechanism (15) st paragraph).

Re claim 2, Winner et al. disclose wherein the friction braking mechanism (15) applies a brake on the body with at least a portion of the bottom surface brought into contact with the traveling surface by switching, while the body is traveling, a state of the movable wheel from the first state (Fig. 3, 5, 7, 9, 11) where the movable wheel protrudes from the bottom surface into the second state (Fig. 4, 6, 8, 13-14) where the movable wheel protrudes to a lesser protrusion height with respect to the bottom surface than in the first state.

Re claims 3 and 8, Winner et al. teach wherein the body includes a frictional resistance portion that forms at least part of the bottom surface, and the frictional resistance portion has a greater coefficient of friction with respect to the traveling surface than any portion, other than the frictional resistance portion, of the surface of the body does.(Translation pg. 3, 3rd paragraph)



Re claims 5, 10, and 11, Winner et al. disclose wherein the body further includes a lift-up mechanism (Fig. 3-14) configured to lift the burden by elevating the load platform, and when the state of the movable wheel is switched from the first state into the second state, a distance traveled downward by the load platform is shorter than a distance traveled upward by the burden lifted by the lift-up mechanism.

Re claim 7, Winner et al. disclose mover comprising: a plurality of wheels (4), a body (15) having a bottom surface, the body being supported by the plurality of wheels with the bottom surface facing a traveling surface, and configured to travel on the traveling surface by turning the plurality of wheels; and a friction braking mechanism (14) including a movable member protruding from the bottom surface toward the traveling surface, wherein the movable body is the movable member, and the friction braking mechanism applies a brake on the body with the movable member brought into contact with the traveling surface by switching, while the body is traveling, a state of the movable member from a first state where the movable member has a protrusion height less than a reference value into a second state where the movable member has a protrusion height equal to or greater than the reference value, the reference value being represented by a height of the bottom surface as measured from the traveling surface. (Fig. 3-14)


Re claim 12, Winner et al. disclose a wheel braking mechanism configured to apply a brake on a braking wheel that is at least one of the plurality of wheels. (Translation pg. 1, paragraph 4)

Re claim 13, Winner et al. disclose a control unit (8) configured to switch the state of the movable wheel from the first state into the second state by activating the friction braking mechanism when a predetermined condition is satisfied while the wheel braking mechanism is activated. (Translation pg 2, 7th paragraph)

Re claim 14, Winner et al. disclose wherein the control unit (8) determines, based on correlation between a status of activation of the wheel braking mechanism and a behavior of the body, whether or not the predetermined condition is satisfied. (Translation pg 2, 7th paragraph)

Re claim 15, Winner et al. disclose wherein the control unit determines, based on a status of braking on the braking wheel, whether or not the predetermined condition is satisfied. (Translation pg 2, paragraph 7-8)

Re claim 16, Winner et al. disclose wherein the control unit determines, by comparing a distance from a mandatory stop position on the traveling surface to the body with a braking distance of the body when the wheel braking mechanism is 
Re claim 17, Winner et al. disclose wherein a drive unit configured to apply driving force either directly or indirectly to a drive wheel that is at least one of the plurality of wheels, wherein the friction braking mechanism switches the state of the movable wheel from the first state into the second state when the drive unit is deactivated. (Translation - Pg. 1, Par. 4) The friction braking mechanism of Winner et al. is operated based on a boundary and operates independently of the state of the drive unit and would therefore be capable of switching from the first state to the second state when the drive unit is deactivated.

Re claim 18 Winner et al. disclose wherein the movable body mover includes a plurality of movable wheels bodies, and the friction braking mechanism has a selective switching mode in which the state is switched from the first state into the second state for only one movable wheel or more wheels bodies selected from the plurality of movable wheels bodies. (Fig. 3-14)

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWJanuary 5, 2022